DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
A Reply was filed 6 July 2021.  Claims 1-21 are pending.  The amendments to the claims and specification have been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b) 
Claims 7, 13-17, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7
The phrase “the piece of target nuclide” continues to lack antecedent basis.
Claim 13
Claim 13 is directed to an apparatus.  The intended function phrase “the solid target nuclide is placed in the recessed portion and is sized so as to be encapsulated by the foil and the surface of the recessed portion” is unclear in its meaning.  For example, it is unclear whether the target nuclide is actually structurally located in the recessed encapsulated by the foil and the surface, or whether this is a possible future event.  

Claim Rejections - 35 USC § 102
Claims 1-2, 5-10, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagatsu (JP 2011-112413A).
Nagatsu teaches a plate (1) having a recess (1h), a target nuclide (t), a foil (2), and a cover (3).  The components of Nagatsu’s entire arrangement are removably secured to each other.  Thus, the foil and the target nuclide are secured to the plate (claim 13).  Since Nagatsu’s target remains in the recess (which is part of the plate) then it also remains fixed to the plate.  The foil has an average thickness (e.g., 50 μm) of from 4 μm to 500 μm.  The foil is a cobalt-containing foil.
The skilled artisan would understand that a foil needs to have a higher melting point than the target in order to contain the target.  Nevertheless, Nagatsu’s foil (e.g., aluminum, cobalt; claim 7) has a higher melting temperature than the target nuclide.

Claim Rejections - 35 USC § 103
Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsu (JP 2011-112413A) as applied to claims 1 and 13 above, and further in view of Mirzadeh (US 4,681,727).

. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatsu (JP 2011-112413A) as applied to claim 1 above, and further in view of Sadeghi ("Cyclotron production of 68Ga via proton-induced reaction on 68Zn target", Nukleonika 54 (2009): 25-28).
The skilled artisan would understand that the target holding structure of Nagatsu can be utilized with different target materials (e.g., zinc) to produce different radionuclides.  Furthermore, the production of gallium-68 from zinc-68 is well known in the art.  For example, Sadeghi shows that it is well known in the art to use a beam of protons with a zinc-68 target to produce gallium-68 (e.g., abstract).  Modification of Nagatsu to have employed a zinc-68 target to produce gallium-68, as suggested by Sadeghi, would have been obvious to one of ordinary skill in the art.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsu (JP 2011-112413A) as applied to claim 1 above, and further in view of Jongen (US 2006/0255285) and Quinby (US 3,955,093).
Jongen shows that it is well known in the art to employ a beam of alpha particles having a beam current greater than 50 μA [002, 0011].  Quinby shows that it is well known in the art to employ a beam of alpha particles having a beam current greater than 1 mA (e.g., col. 2, lines 7-8).
The skilled artisan would understand that the target holding structure of Nagatsu can be employed with different strength beams to meet a desired product produced.  Modification of Nagatsu to have employed the target holding structure to receive alpha particles with a beam current greater than 50 μA and 1 mA, as suggested by Jongen and Quinby, would have been obvious to one of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatsu (JP 2011-112413A) as applied to claim 13 above, and further in view of Barnhart ("Water-cooled grid support for high-power irradiation with thin target windows", Applied Radiation and Isotopes 58, no. 1 (2003): 21-26).
Barnhart shows that it is well known in the art to employ a Havar foil with a 4 - 500 μm thickness (e.g., sections 2.2 and 2.4).  The skilled artisan would understand that the target holding structure of Nagatsu can be employed with foils of different thickness.  Modification of Nagatsu to have employed a foil with a 4 - 500 μm thickness, as suggested by Barnhart, would have been obvious to one of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatsu (JP 2011-112413A) as applied to claim 7 above, and further in view of Ogawa ("Preparation and evaluation of an astatine-211-labeled sigma receptor ligand for alpha radionuclide therapy", Nuclear medicine and biology 42, no. 11 (2015): 875-879).
Ogawa shows that it is well known in the art to use a target (e.g., bismuth) that is between 0.05 mm and 0.5 mm thick (e.g., section 2.2).  The skilled artisan would understand that the target holding structure of Nagatsu can be correspondingly resized to enable use with different sized targets.  Modification of Nagatsu to have employed a target holding structure sized for a target that is 0.05 - 0.5 mm thick and having a 0.5 - 3 cm largest dimension, as suggested by Ogawa, would have been obvious to one of ordinary skill in the art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatsu (JP 2011-112413A) as applied to claim 14 above.
Nagatsu’s foil is a cobalt-containing foil containing Co and Cr (Nagatsu at claim 7).

Response to Arguments
Applicant's arguments have been fully considered but they are not all persuasive. 
With regard to Nagatsu, Applicant argues that “the target nuclide is clearly shown as being spaced from the foil.  See, e.g., Figs. 7 and 8.  Therefore, the target nuclide is not (releasably) fixed to the plate by the foil” (Reply at page 11). 


The examiner notes that claim 1 does not require that the target nuclide be “fixed to the plate by the foil” as argued.  Rather, claim 1 merely requires that that the target nuclide be fixed (e.g., via gravity) to the plate “while the foil is secured to the plate”.  Applicant’s argued interpretation of “fixed to the plate by the foil” appears to imply that that the foil contacts the target.  However, only claim 18 recites that both the foil and the plate contact the target. 
Claim 13 is an apparatus claim.  Claim 13 does not require the target to be in the recess.  Nor does claim 13 require that the target be “fixed to the plate by the foil”, as argued.  Rather, claim 13 recites means that can be later used (intended use) “for securing the foil to the plate such that the foil fixes the target nuclide to the plate”.

Conclusion
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646